     Case 2:19-cr-20100-NGE-DRG ECF No. 75 filed 02/14/20    PageID.342   Page 1 of 3




                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,                    Case No. 19-20100
                                     HONORABLE NANCY G. EDMUNDS
vs

D-3 TAMARA ROSE,

     Defendant.
______________________________________/

PAMELLA R. SZYDLAK (P 49783)
Attorney for Defendant
615 Griswold
1620 Ford Building
Detroit, Michigan 48226
(313) 963-6660

JOHN N. O’BRIEN II
Assistant U.S. Attorney
211 W. Lafayette, Suite 2001
Detroit, Michigan 48226
(313) 226-9100
______________________________________/

          MOTION FOR A DOWNWARD DEPARTURE
 AND/OR VARIANCE FROM THE SENTENCING GUIDELINE RANGE

       NOW COMES, TAMARA ROSE, Defendant herein, by and through her

attorney, Pamella Szydlak, and pursuant to 18 U.S.C. Section 3553 and for the


                                       1
   Case 2:19-cr-20100-NGE-DRG ECF No. 75 filed 02/14/20          PageID.343   Page 2 of 3




reasons stated in the attached brief, moves this Honorable Court for a variance

from the sentencing guideline range.

                                       Respectfully Submitted,


                                       S/Pamella R. Szydlak
                                       PAMELLA R. SZYDLAK (P 49783)
                                       Attorney for Defendant
                                       615 Griswold, 1620 Ford Building
                                       Detroit, Michigan 48226
                                       (313) 963-6660

DATED: February 14, 2020




I hereby certify that on February 14, 2020, I electronically filed the foregoing
Motion with the clerk of the court using the ECF system which will send
notification of such filing to the following: john.obrien@usdoj.gov and all other
attorneys of record.

                                       S/Pamella R. Szydlak
                                       PAMELLA R. SZYDLAK (P 49783)
                                       Attorney for Defendant




                                         2
Case 2:19-cr-20100-NGE-DRG ECF No. 75 filed 02/14/20   PageID.344   Page 3 of 3




                                  3
